Exhibit K
                              L..
INTERNATIONAL SPEEDWAY CORPORATION•




September 27, 2017


Lawrence D. Cooper
Group Vice President and Associate General Counsel
SunTrust Equipment Finance & Leasing Corp.
303 Peachtree Street, NE, Suite 900
Mail Code: GA-ATL-0643
Atlanta, Georgia 30308

       Re:     Sublease between DC Solar Distribution, Inc. and International Speedway Corporation

Dear Lawrence:

International Speedway Corporation ("ISC") acknowledges that the Solar Equipment (as that term is
defined in the September 27, 2017 Mobile Solar Equipment Sublease between DC Solar Distribution,
Inc. and ISC ("Sublease") is being leased by SunTrust Equipment Finance & Leasing Corp. to DC Solar
Distribution, Inc. and then subleased by DC Solar Distribution, Inc. to ISC pursuant to the Sublease.




SioM
Thank you for your attention to this matter.




Brett Scharback
Senior Vice President




                        INTERNATIONAL          MOTORSPORTS        CENTER
         □ NE    DAYTONA       BOULEVARD        •   DAYTONA     BEACH,     FL   321 l 4
